Title: To James Madison from John Armstrong, Jr., 16 January 1807
From: Armstrong, John, Jr.
To: Madison, James



Duplicate.
Sir,
Paris 16 Jan. 1807.

I had yesterday the honor of receiving Your letter of the 10th. of November last, with a copy of one from Mr. Daniel Clarke and a duplicate Copy of that in relation to Gen. Wilkinsons instructions &c. &c.
The Campaign being over and the Emperor and his Minister of foreign relations about to return to Paris, I hope soon to have an opportunity of renewing my communications with the latter.
I have the honor to be, Sir: With the highest respect  Your Most Obedient & very humble Servant

John Armstrong

